Citation Nr: 0202959	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  00-18 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for nicotine dependence.

(The issue of entitlement to service connection for coronary 
artery disease will be the subject of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955.  

This matter comes before the Board on appeal from a February 
2000 rating decision of the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
among other things, denied service connection for nicotine 
dependence and coronary artery disease.  

The veteran also appealed a February 2000 denial of service 
connection for hearing loss and tinnitus.  Nevertheless, 
these claims were subsequently granted by an April 2001 RO 
decision.  Consequently, further action by the Board is not 
necessary.

(The Board is undertaking additional development on the 
question of entitlement to service connection for coronary 
artery disease pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response made by the veteran, the Board will prepare a 
separate decision on the claim of service connection for 
coronary artery disease.)


FINDING OF FACT

The veteran's claim of service connection for nicotine 
dependence due to tobacco use was received by the RO on 
February 12, 1999.  



CONCLUSION OF LAW

The veteran's claim of service connection for nicotine 
dependence lacks legal merit.  38 U.S.C.A. §§ 1103, 1110 
(West Supp. 2001); 38 C.F.R. § 3.300 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  To establish a showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id; see also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is 

the result of abuse of tobacco products was eliminated.  
Hence, the amendments to § 1110 were nullified.  However, 
this later Act added 38 U.S.C.A. § 1103 which prohibits 
service connection for disability or death on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  It 
does not preclude service connection for disease or injury 
which is otherwise shown to have been incurred or aggravated 
in service, or which became manifest to the requisite degree 
of disability during any applicable presumptive period.  This 
law is only applicable to claims filed after June 9, 1998.  
That is, for claims filed after June 9, 1998, a grant of 
service connection is prohibited for a disability on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during the veteran's active 
service.  38 U.S.C.A. § 1103 (West Supp. 2001).  

The veteran's claim of service connection for nicotine 
dependence was received by the RO on February 12, 1999.  
Thus, the provisions of 38 U.S.C.A. § 1103 apply, and the 
veteran's claim must be denied.  The veteran has asserted 
that he began smoking in service, and as a result became 
addicted to nicotine.  Although evidence has been presented 
in the form of an August 1999 letter from one of the 
veteran's private physicians to the effect that the veteran 
has had nicotine dependence due to smoking that started in 
service, an award of service connection for such a disability 
is precluded by the provisions of 38 U.S.C.A. § 1103.  

The United States Court of Appeals for Veterans Claims has 
held that, in cases where the law is dispositive of the 
claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In the present case, 38 U.S.C.A. § 1103, which is 
applicable to the veteran's claim, specifically prohibits the 
payment of benefits for a disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  
Therefore, there is a lack of entitlement under the law and 
the claim must be denied.  Id.  


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  (VA has 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).)  

Under the VCAA, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  In the case of a claim for disability compensation, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)(i)).  

In this case, the Board finds that further action is not 
required to comply with the VCAA.  As noted above, the 
veteran's claim lacks legal merit.  It has not been claimed 
or otherwise shown that nicotine dependence began as a result 
of anything but the use of tobacco products.  Consequently, 
further development of the veteran's claim would not be 
helpful to the veteran.  Because his claim was filed after 
June 9, 1998, a grant of the benefit sought is precluded as a 
matter of law.  Further evidentiary action under the VCAA is 
therefore not required.  



ORDER

Entitlement to service connection for nicotine dependence is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

